                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       v.                                            )      No. 15-03419-CV-S-BP
                                                     )
TIMOTHY O’LAUGHLIN,                                  )
                                                     )
               Defendant.                            )

                                            ORDER

       Before the Court are two pro se Motions received by the Court and filed on November 13,

2020. In the first motion, Defendant writes “Initiate 18 USCS 4247(h) discharge. A court order

for release from civil commitment due to there was never any supporting evidence to civilly

commit.” (Doc. 73.) In the second motion, he writes, “Initiate court order for a release from civil

commitment. File this petition/motion for 18 USCS 4247(h) discharge.” (Doc. 74.) Although the

second motion includes what appears to be the signature of Defendant’s attorney, David R. Mercer,

Mr. Mercer has advised the undersigned that it is not his original signature and that it appears to

be a copy from a separate pleading. Accordingly, the undersigned views the second motion as a

pro se pleading that was not filed by Defendant’s attorney. This matter has been referred to the

undersigned for processing and handling. Upon review, the motions will be denied without

prejudice as unauthorized by law.

       Defendant is in custody at the Federal Medical Center in Rochester, Minnesota pursuant to

a civil commitment under 18 U.S.C. § 4246. On appeal, the Eighth Circuit affirmed Defendant’s

commitment, finding it factually supported. See United States v. O’Laughlin, 695 F. App’x 172

(8th Cir. 2017). As a result, Defendant may not personally file a motion for a hearing to determine




            Case 6:15-cv-03419-BP Document 76 Filed 11/19/20 Page 1 of 2
whether he should be discharged. United States v. O’Laughlin, 934 F.3d 840, 841 (8th Cir. 2019)

(Section 4247(h) requires that “motions for release from civil commitment be filed by an attorney

or legal guardian for the committed person”), cert. denied, 140 S.Ct. 2535 (Mar. 23, 2020).

Furthermore, Defendant has counsel, who may file a motion requesting a discharge hearing, if

counsel deems it to be appropriate.

       Accordingly, Defendant’s pro se Motions (docs. 73, 74) seeking discharge under 18 U.S.C.

§ 4247(h) are DENIED without prejudice as unauthorized by law. The Clerk’s Office is directed

to send a copy of this Order to Defendant via regular mail.

       IT IS SO ORDERED.

                                                    /s/ David P. Rush
                                                    DAVID P. RUSH
                                                    UNITED STATES MAGISTRATE JUDGE

DATE: November 19, 2020




                                                2

          Case 6:15-cv-03419-BP Document 76 Filed 11/19/20 Page 2 of 2
